Citation Nr: 1809330	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served in the Marine Corps from January 1971 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge at a June 2017 videoconference hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Evidence associated with the Veteran's electronic claims file since the March 2014 Statement of the Case is duplicative of evidence already reviewed and considered by the RO in the first instance.  Accordingly, the Board may proceed in adjudicating the claim without prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran had active service at Camp Lejeune and it is conceded that he was exposed to water contaminants while stationed at Camp Lejeune.

2.  The most probative evidence indicates that the Veteran's breast cancer was not shown in service or for many years thereafter, and is not related to service, to include exposure to contaminated water while serving at Camp Lejeune.


CONCLUSION OF LAW

The criteria for entitlement to service connection for breast cancer are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, neither the Veteran nor his representative  have alleged any deficiency with the conduct of the Veteran's Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.
The Veteran asserts that his breast cancer was caused by exposure to contaminated water while serving at Camp Lejeune.  Service personnel records substantiate that the Veteran had active duty service at Camp Lejeune.  With the Veteran's contentions established, the Board now turns to adjudicating this claim under the applicable theories of entitlement.  

I.  Presumptive Service Connection

The Veteran's claim is eligible for presumptive service connection consideration pursuant to 38 C.F.R. § 3.303(b), as well as 38 C.F.R. §§ 3.309(a) and (f) in conjunction with the timeframes set forth in 38 C.F.R. § 3.307.

Service connection may be established by presumption pursuant to 38 C.F.R. 
 § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, "malignant tumors" (breast cancer) is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2017).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.  

Presumptive service connection may also be established for certain chronic diseases, including "malignant tumors," where a veteran had ninety (90) days or more of active service and the disorder manifested to a degree of ten (10) percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307 (2017).

Here, the Veteran's breast cancer was not symptomatic or diagnosed in service or within one year from separation from service.  Further, the record does not contain evidence indicative of continuity of symptomatology for a breast cancer disability since service.  The record adequately reflects that the Veteran was diagnosed with breast cancer in 2005, more than twenty five (25) years after the Veteran's separation from active duty.  Consequently, the Veteran is ineligible for presumptive service connection under 38 C.F.R. §§ 3.303(b) or 3.309(a).

Finally, presumptive service connection must be considered pursuant to 38 C.F.R. § 3.309(f).  A veteran who served more than thirty (30) days (consecutive or non-consecutive) at Camp Lejeune between August 1, 1953, and December 31, 1987, is presumed to have been exposed to contaminants in the water supply, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(7)(iii) (2017).  If a veteran was exposed, the following diseases are service-connected, even if there is no record of such diseases during service: kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. §  3.309(f) (2017).  Contaminants of the Camp Lejeune water supply include trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride.  38 C.F.R. § 3.307 (a)(7)(i) (2017).  Here, presumptive service connection under 38 C.F.R. § 3.309(f) is not warranted as breast cancer is not a disability encompassed by the regulation.

Having established that the Veteran is ineligible for presumptive service connection under the relevant regulatory provisions, the Board's analysis below will focus on direct service connection eligibility.   Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 




II.  Direct Service Connection

Generally, direct service connection requires credible evidence of: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship or nexus between the current disability and any injury or disease incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence establishes that the Veteran was diagnosed with breast cancer in 2005, at which time he underwent a mastectomy of the right breast.  Throughout the appeals period, the Veteran has taken a prescription estrogen modulator, Tamoxifen citrate, for the treatment of breast cancer.  See generally VA treatment records.  Thus, the Veteran has proven he has experienced a current disability for VA compensation purposes within the appeals period.  Shedden, 381 F.3d at 1167.

The Veteran's service personnel records confirm that he was stationed at Camp Lejeune during the time period when the water supply was contaminated.  The RO has conceded that the Veteran was exposed to water contaminants during his time at  Camp Lejeune.  Thus, the element of an in-service injury due to contaminated water exposure at Camp Lejeune has been met.  Id.

With respect to the third element of a direct service connection claim, a causal relationship between the current disability and the injury incurred during service, the Board must analyze competing medical opinions.  

In support of his claim, the Veteran has submitted two positive medical opinions.  First, in an undated statement, Dr. Y. asserted "I have examined [the Veteran] and made the following professional medical opinion.  The current disability breast cancer was more likely than not caused by the chemicals found in water at Camp Lejeune.  Informed me he was station [sic] there for years in 1970's."  The Veteran has also submitted a statement dated November 2012 from Dr. C, stating "I have reviewed Veteran VA medical records.  I have examined [the Veteran] and made the following professional medical opinion.  The current disability [diagnosis] breast cancer as least as likely as not caused by being exposed to chemicals found in water at Camp Lejeune N.C. Veteran informed me he was there for years."  

Having reviewed these two positive nexus medical opinions, the Board affords them no evidentiary weight for the following reasons.  First, neither opinion was  accompanied by any explanation or rationale to support the underlying conclusions.  See Stefl v. Nicholson, 21Vet. App. 120, 124   (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Unlike the VA medical opinions of record, neither private physician cited scientific studies or engaged in a clinical analysis regarding the Veteran's specific medical history to support the stated conclusions.  Moreover, neither physician discussed the Veteran's other risk factors for the development of breast cancer, or why exposure to contaminants at Camp Lejeune were more responsible for the Veteran's breast cancer, as opposed to other risk factors found in the record, such as obesity or cigarette smoking.  See January 2014  VA medical opinion and related scientific studies.  Second, the probative value of Dr. Y's opinion is further diminished, as the Veteran testified that Dr. Y is a personal friend and not a treating clinician;  implying the opinion was issued as a personal courtesy.  See Board Hearing Transcript, pp. 9-10; see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996)( the credibility of a witness can be impeached by a showing of bias).  In light of the above, the medical opinions issued by Drs. Y and C's are not probative in this determination. 

On the contrary, the Board affords the VA medical opinions of record significant evidentiary weight due to their comprehensiveness, consideration of the record, and thorough explanations.  In December 2009, a VA examiner reviewed the Veteran's electronic claims file and issued the following medical nexus opinion:

I have reviewed the medical evidence and literature supporting this claim.  There certainly is a theoretical possibility that the drinking water being contaminated could well have increased his risk of cancer.  However, the only definitive studies that have been performed do not recognize a causal link between drinking the water and the development of breast cancer, although there is a cluster if breast cancer in males found that has not been proven to be related to the water and it could just be a random occurrence.  Therefore, absent any studies that would show a causal relationship, or at least an association between these two things, it would be speculative at best to relate the drinking water to his breast cancer.  

This examiner declined to issue a positive nexus opinion, pointing out that no medical studies have shown a correlation between exposure to the contaminated water at Camp Lejeune and the subsequent development of breast cancer.  While the examiner admitted there was a theoretical possibility that the Camp Lejeune water contaminants increased the Veteran's risk of developing breast cancer, this statement was speculative, at best.  The Court has long held that speculative medical opinions are insufficient to establish the medical nexus needed to substantiate a service connection claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The record contains a second VA medical opinion issued in January 2014.  The opinion was issued by Dr. G., a Camp Lejeune Contaminated Water (CLCW) subject matter expert committee member.  Dr. G. concluded that the Veteran's breast cancer was less likely than not caused  by exposure to solvents in the contaminated water at Camp Lejeune.  He explained that "[e]pidemiology of male breast cancer reveals no convincing evidence of solvent causal association at the low levels of exposure found in Camp Lejeune."  Attached to Dr. G.'s medical report was a list of scientific articles and literature he relied upon in reaching his conclusion.  Dr. G further identified obesity and cigarette smoking (both direct and secondhand exposure) as major risk factors for the Veteran's development of male breast cancer, unrelated to water contaminant exposure at Camp Lejeune.  

Dr. G's medical conclusion that the Veteran had a history of cigarette smoking and clinical obesity is factually accurate and supported elsewhere in the record.   See Reonal v. Brown, 5 Vet. App. 458 (1993) (to be afforded probative value, a medical opinion must be based upon an accurate factual premise).   For example, VA medical records confirm that the Veteran quit smoking in February 2008 (after his diagnosis with breast cancer), but had a prior 40 pack year history.  See e.g., March 2013 VA medical records.  At the June 2017 hearing, the Veteran testified he weighed 183 pounds and was 5 foot 8 inches in height, and had a similar build at the time the examiner issued the January 2014 VA medical opinion.  See Board Hearing Transcript, pp. 11-12.  The examiner opined that the Veteran was overweight with very high MBI approaching a body mass index (BMI) of 30.  Indeed, review of the Veteran's VA medical records from 2005 to present consistently show that the Veteran's body mass index (BMI) ranged from 28 to 30.  A person with a BMI of 30 kg/m2 or more is considered obese.  See VAOPGCPREC 1-2017 (January 6, 2017).  Therefore, the examiner's reference to obesity as a risk factor was reflective of the fact that it is medically defined as a BMI of 30 or more, and the Veteran has approached that threshold.

Based on the analysis above, the Board finds the December 2009 and January 2014 VA medical opinions to be the most compelling evidence of record on the issue of medical nexus.  Consequently, there is not sufficient evidence proving a causal relationship between his development of breast cancer and exposure to contaminated water at Camp Lejeune.  Having failed to satisfy the third element of direct service connection under 38 C.F.R. §3.303 and Shedden, 381 F.3d at 1167, the Veteran's claim must be denied.  

III.  Lay evidence

In adjudicating this claim, the Board has considered the testimony from the Veteran and his spouse, proffered at the June 2017 Board hearing, as well as other lay assertions of record.  The Veteran spoke primarily about his treatment for male breast cancer and the emotional effects of his diagnosis.  Similarly, the Veteran's spouse testified regarding the Veteran's physical ramifications secondary to his breast cancer surgery.  As these witnesses sincerely testified to information within their personal knowledge and observations, their testimony if found to be both credible and competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
However, to the extent that the Veteran has attributed his development of breast cancer to his service at Camp Lejeune, he is not competent to provide such an opinion, as this determination falls outside the realm of common knowledge of a lay person and is medically complex.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see e.g. November 2009 and February 2011 lay statements.  The evidence does not establish that the Veteran has the requisite medical credentials necessary to opine on the etiology of his breast cancer.  Thus, the Veteran's lay assertions as to the cause of his breast cancer are not competent evidence and are afforded no evidentiary weight.  

Additionally, the Board has also considered the Internet news articles submitted by the Veteran discussing the water contamination at Camp Lejeune and other veterans who have subjectively attributed their development of breast cancer to this contamination.  The Board notes that science articles can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Significantly, the Internet news articles cited by the Veteran do not reference the specific facts particular to the Veteran's case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a science article "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, the Board finds that the general and speculative nature of the news articles submitted by the Veteran renders such evidence less probative regarding his claim.


IV.  Conclusion

The most probative evidence of record fails to establish a medical nexus between the Veteran's current breast cancer disability and his military service, to include exposure to contaminated water at Camp Lejeune.  Shedden, 381 F.3d 1166-1167.  Further, the Veteran is not entitled to service connection under any of the relevant regulatory presumptions.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of credible support for the Veteran's theories of entitlement, preponderates against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the preponderance of the evidence is against the claim of service connection for breast cancer, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, as stated previously, the Board finds that the evidence in this case does not reach the level of equipoise.  Unfortunately, the Board concludes that service connection for breast cancer is not warranted under the law.


ORDER

Entitlement to service connection for breast cancer is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


